Citation Nr: 1443184	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-09 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a disorder of the lower extremities manifest by weakness and collapsing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to October 1973.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issue of entitlement to service connection for a disorder of the lower extremities manifest by weakness and collapsing is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran otherwise has a seizure disorder that was incurred in, aggravated by, or otherwise related to a disease, injury, or event in service.


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by active military service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, the Board finds that a VCAA letter dated in July 2009 fully satisfied the notice requirements of the VCAA, and that the Veteran's claim was initially adjudicated in February 2010.  Thus, the Veteran was provided timely VCAA notice.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  Records from the Social Security Administration have been obtained and associated with the claims file.  The Board finds no indication that other available, outstanding, relevant records exist.  Therefore, the Board concludes that all records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Veteran was provided a VA examination in connection with this claim in January 2010.  The Veteran's accredited representative has asked that the case be remanded for submission to an outside medical expert for another opinion  However, the Board notes that the January 2010 VA examiner reviewed the claims file, and noted the Veteran's assertions, and made the necessary observations.  The Board finds the examination reports and opinions to be thorough and complete.  The Board acknowledges that the January 2010 VA examiner was unable to conduct an EEG test as EEG service are not available through the VA in El Paso, Texas.  However, no less than three separate EEG tests had been performed by the Veteran's private neurologist, and the reports of those tests had been associated with the claims file at the time of the January 2010 VA examination, and the VA examiner indicated that he had reviewed all of the volumes of the claims file in connection with conducting the examination.  As such, the Board finds the January 2010 VA compensation and pension examination report and opinion in conjunction with the records from the Veteran's private neurologist are sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection Claims

A.  Law and Regulations

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

Service connection may also be granted for chronic disabilities, such as epilepsies, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Factual Background-Seizure Disorder

The Veteran's service treatment records show that the Veteran was hospitalized in June and July 1973 for abdominal pain.  While she was hospitalized, she was given an EEG in July 1973.  The EEG was noted to be abnormal because of two bifrontal spike-wave bursts during waking that were consistent with a potentially epileptogenic pathophysiology without definite focus.  On further neurological evaluation, a deep frontal lesion was ruled out.  On discharge from the hospital, the abnormal EEG consistent with an epileptogenic focus was noted, but the releasing examiner specified that the Veteran did not have a seizure disorder.  The report of the October 1973 separation examination reflects that the Veteran was neurologically normal.

The Veteran was hospitalized at a VA facility from August to November 1975 for psychiatric treatment.  The hospital treatment summary indicates that the Veteran had a history of syncopal episodes dating back to July 1975 that were not associated with any seizure activity.  The Veteran was seen by a neurology department and no organic pathology was found.  An EEG was considered to be indicative of a diffused mild encephalopathy of some type without any diagnostic features.  The examiner concluded that there was no evidence of any definite paroxysmal disorder.

J.I., M.D., board certified neurologist, took an EEG in December 2004 that yielded normal results.  A January 2005 treatment note from Dr. I. indicates that the Veteran had no seizure activity and an unremarkable EEG.  Another treatment record from December 2006 reflects that the Veteran had no recent seizure.

An MRI taken by Dr. I. in January 2007 reflects that the Veteran had mild cortical atrophy for her age; otherwise, there was no intracranial pathology.

An EEG taken by Dr. I. in May 2007 was within normal limits.  In a separate May 2007 treatment note, Dr. I. specified that the Veteran had multiple symptomatology, and work-up had been non-diagnostic.

A September 2008 treatment record from Ben Archer health center reflects that the Veteran was being treated for a seizure disorder by Dr. I..

A February 2009 record from Associated Cardiology Consultants indicates that the Veteran had no history of seizures.

In June 2009, the Veteran remarked that she was having seizures almost every day.

An EEG taken by Dr. I. in July 2009 was within normal limits.  Dr. I. reiterated in a July 2009 treatment note that the Veteran's EEG was unremarkable.

A VA follow-up treatment note from October 2009 contains the Veteran's self-report of being diagnosed with a seizure disorder by Dr. I. approximately six years previously.

In November 2009, the Veteran said that other people might not recognize when she was having a seizure because her seizures were mild compared to most people.

On VA compensation and pension examination in January 2010, the Veteran reported that she would get a headache and then have episodes where she would stop talking.  She reported that she had experienced seizures at church, at nighttime, and in other circumstances.  The Veteran was unable to describe the frequency, duration, or other symptoms of her claimed seizures.  The examiner indicated that there seemed to be no weakness, fatigue, or pain involved, aside from her claim of light and generalized headaches.  After reviewing the claims file and performing the examination, the examiner indicated that the Veteran had an atypical history of seizures.  He specified that the Veteran's symptoms were not characteristic for mal or petit mal seizures, and the Veteran's history was sketchy in terms of when her claimed seizures would start, how long they would last, or any other symptoms.

The Veteran reiterated in February 2010 that an EEG conducted while she was on active duty showed signs of possible seizure disorder.

C.  Analysis-Seizure Disorder

In opening, the Board notes that the presumptive regulations are unavailing.  As there appears no clinical evidence pertaining to the Veteran's claimed seizure disorder dated within the first post-service year it is impossible for the Board to ascertain whether the disability manifested to a compensable degree within this period.  Accordingly, the presumptive regulations are not for application.  38 C.F.R. §§ 3.307, 3.309.  Nevertheless, service connection is not precluded from being established through proof of actual direct causation.  Combee, supra.

The Veteran has asserted that he has a seizure disorder that first manifest itself through an abnormal EEG conducted while she was on active duty.  While the service treatment records clearly document the in-service abnormal EEG in July 1973, that abnormal EEG did not result in an actual diagnosis of a seizure disorder.  In fact, on discharge from the hospital, the record specified that the Veteran did not have a seizure disorder.  See report of July-August 1973 hospitalization.  The Board is otherwise denying the Veteran's claim for service connection in view of the absence of competent evidence establishing a currently diagnosed seizure disorder.  

Ultimately, the Board finds that the most persuasive evidence of record are the private neurology treatment records from Dr. I. in conjunction with the January 2010 VA examination report.  The January 2010 VA examiner interviewed the Veteran, considered her history of reported symptoms, noted the treatment records, and then opined that the Veteran's symptoms were not characteristic for mal or petit mal seizures.  Significantly, the Veteran's private neurologist, Dr. I. is a board-certified neurologist who has treated the Veteran for several years, and he specified that all of his work-up in connection with the Veteran had not resulted in a diagnosis of an actual seizure disorder.  See May 2007 treatment record form Dr. I..  EEG conducted in December 2004, May 2007, and July 2009 were all normal.  

Neither the January 2010 VA examiner's nor Dr. I.'s observations have resulted in any other medical diagnosis of a seizure disability.  Although the Veteran has described symptoms that she subjectively attributes to seizures, objective medical examination findings have been negative for an actual seizure disorder.  The initial criterion to establish service connection is competent evidence of the disability claimed.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

By "disability" is generally meant "an impairment in earnings capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (Citing with approval VA's definition of "disability" in 38 C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 3.306(b)); Felden v. West, 11 Vet. App. 427, 431 (1998); see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a disease, injury, or other physical or mental defect.").

The evidence establishes that the Veteran clearly experiences pain and discomfort.  Unfortunately, the Court has held that the manifestation of pain or discomfort alone, without an underlying diagnosed malady or condition, cannot constitute a specific disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Here, objective medical observation and testing has not resulted in a diagnosis of a seizure disorder.  Without a current diagnosis of a seizure disability, service connection cannot be established.

The Board has considered the Veteran's statements and acknowledges that the Veteran is competent to diagnose and report on simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, in this case, the Board finds that the Veteran's assertions are outweighed by the conclusions of the January 2010 VA examiner and Dr. I..  Although the Veteran is competent to report experiencing pain, she has not been shown to have the medical training necessary to provide an actual medical diagnosis.  Conversely, the January 2010 VA examiner and Dr. I. have the medical training necessary to perform proper examinations, and the neither the VA examiner nor Dr. I. found a diagnosable seizure disability.

The Veteran has asserted that Dr. I. has given her a diagnosis of a seizure disorder.  A September 2008 treatment record from Ben Archer health center also indicates that the Veteran was being treated for a seizure disorder by Dr. I..  Similarly, an October 2009 VA treatment record contains the Veteran's assertions that she was treated for a seizure disorder by Dr. I..  However, a medical evaluation that is merely a recitation of a Veteran's self-reported and unsubstantiated history has no probative value.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 (1995).  The record suggests that the notations of a seizure disorder treated by Dr. I. in the Ben Archer health center notes are based on the Veteran's own self-report of history and treatment, as Dr. I. has specified in his records that the Veteran's work-up has not resulted in a diagnosis of a seizure disorder.  As such, those notations are of no probative value in the present case.

As the most probative evidence of record weighs against the claim, the Board concludes that the claim of entitlement to service connection for a seizure disorder must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a seizure disorder is denied.


REMAND

In her original claim submitted in June 2009, the Veteran said she sought service connection for "a leg weakness and collapse disorder."  S.M.C., a home care worker, commented in October 2009 that the Veteran had bilateral leg weakness.  She said the Veteran had fallen numerous times, and she was unable to walk around her house on her own.  She said that when the Veteran tried to walk, her legs would buckle and she would fall.  In November 2009, C.L., another home care worker, said that there had been a couple of times where the Veteran had to go to the Emergency Room because her legs had given out on her.  She said that the Veteran's legs were very weak and shaky.

In January 2007, Dr. I. evaluated the Veteran specifically for ataxia, falling, numbness, and pain.  Dr. I. observed that the Veteran had degenerative changes of the thoracic spine, and she also clinically had peripheral neuropathy.  Dr. I. concluded that the Veteran's falling could be multi-factorial; however, Dr. I. specified that the Veteran's weakness and ataxia were from peripheral neuropathy and spinal pain.

When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the Veteran has sought service connection for "a leg weakness and collapse disorder," and competent medical evidence has attributed the Veteran's weakness and ataxia to peripheral neuropathy and spinal pain.  In light of Clemons and the treatment records from Dr. I., the Board finds that the Veteran's claim for service connection for "a leg weakness and collapse disorder" encompass claims for service connection for peripheral neuropathy and degenerative changes of the thoracic spine.

Service treatment records document in-service treatment for leg weakness and back pain.  Multiple treatment records from June 1973 document weakness in the Veteran's legs and collapsing with no history of trauma.  Additional treatment records from August and September 1973 show that the Veteran was treated for pain in his back.

With respect to this claim for service connection, there is no medical opinion of record which addresses the possible relationship between the Veteran's currently diagnosed peripheral neuropathy and degenerative changes of the thoracic spine and her documented in-service treatment.  Therefore, on remand, VA should obtain a medical opinion pursuant to 38 U.S.C.A. § 5103A.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  Prior to the examination, all outstanding medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional VA and non-VA treatment records identified by the Veteran.  All attempts to secure this evidence must be documented in the claims folder.  If, after making reasonable efforts to obtain named records the records are unable to be secured, notify the Veteran and (a) identify the specific records that were unable to be  obtained; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Then, schedule the Veteran for an appropriate VA examination for her claimed a leg weakness and collapse disorder, to specifically include peripheral neuropathy and degenerative joint disease of the thoracic spine.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of her symptoms and onset relating to her leg weakness. 

After reviewing the file, examining the Veteran, and noting her reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has a disability involving leg weakness, to specifically include peripheral neuropathy and/or degenerative joint disease of the thoracic spine.  If so, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's current peripheral neuropathy and/or thoracic spine disabilities had their onset during, or are otherwise related to her military service. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

3.  Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent SSOC.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and her representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


